Citation Nr: 0102225	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death claimed as the result of 
treatment by the Department of Veterans Affairs (VA) in 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  The veteran died on April [redacted], 1998.  The 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death, claimed as the result of 
treatment at a Department of Veterans Affairs (VA) medical 
facility in 1998.  The appellant subsequently perfected an 
appeal of that decision.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the claimant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
§ 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the appellant in the development of her 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
§ 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statue also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the appellant's claim.  

The medical evidence of record shows that the veteran died on 
April [redacted], 1998, at the Johnson City VA medical center.  
Specifically, the record shows that he was admitted for 
treatment at the Mountain Home VA medical center on April [redacted], 
1998, and was transferred to the Johnson City VA medical 
center for an angioplasty at approximately three in the 
afternoon on April [redacted], 1998.  A discharge summary from 
Johnson City VA medical center is of record; however, the 
progress notes and other medical treatment notations 
pertaining to the treatment of the veteran at Johnson City VA 
medical center from three o'clock on April [redacted], 1998, to his 
death on April [redacted], 1998, are not in the claims file.

The appellant asserts that the VA neglected to provide the 
veteran with proper treatment when he went to the VA for 
treatment from January 1998 to the time of his death, and 
that the VA medical center neglected to provide sufficient 
treatment to prevent his death in April.  The Board notes 
that in light of the new statutory requirements regarding the 
duty to assist, the appellant is entitled to have the claims 
file reviewed by a VA examiner for an opinion as to whether 
or not the treatment provided to the veteran from January 
1998 to his death in April 1998 was either the principal or a 
contributory cause of the veteran's death.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development

1.  The RO should attempt to secure 
copies of all VA treatment records 
pertaining to the veteran, including all 
daily progress notes, nurse's records, 
etc., from the VA medical facility in 
Johnson City Medical Center, from April 
[redacted], 1998, to April [redacted], 1998.

2.  Upon completion of the above action 
and association of any new evidence with 
the claims file, the RO should forward 
the claims file to a VA cardiologist for 
review.  The examiner should be asked to 
render an opinion as to whether the 
veteran's death was caused by the VA 
treatment from January 1998 to April 
1998.  Specifically, was the VA treatment 
provided from January 1998 to April 1998 
negligent of the veteran's heart 
condition, did it evidence lack of proper 
skill, an error in judgment, carelessness 
or similar instance of fault on the part 
of the VA resulting in the veteran's 
death.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000) and VBA Fast Letter 
01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




